Citation Nr: 1736010	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-339 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, left knee.

2. Entitlement to service connection for arthritis, left knee (claimed as pain and instability), to include as secondary to the service-connected disability of ligament strain, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)). 

In January 2014, the Veteran filed a Privacy Act/Freedom of Information Act (FOIA) request for his VA examination. In April 2015, the AOJ provided the Veteran with a copy of his VA examination, in full compliance with the Privacy Act/FOIA request.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas. A transcript of the hearing is of record.

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ. Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). In the August 2011 rating decision, the AOJ adjudicated a claim of entitlement to service connection for arthritis of the left knee on the merits. A service connection claim for left knee arthritis was previously denied in a final July 1973 rating decision. Thus, the Board must determine whether new and material evidence has been presented to reopen the prior final denial before it may consider the claim on the merits. 38 U.S.C.A. § 5108.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. A final July 1973 AOJ rating decision denied a claim of entitlement to service connection for left knee arthritis on the basis of no current disability.

2. Evidence received since the final July 1973 decision includes a previously unconsidered diagnosis of left knee arthritis and lay description of continuity of symptomatology since service which cures the prior final denial. 

3. The Veteran's service treatment records demonstrated clinical features of left knee arthritis with a subsequent diagnosis of arthritis after service which is not clearly attributable to an intercurrent cause.


CONCLUSIONS OF LAW

1. New and material evidence has been received; the claim for service connection for left knee arthritis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for arthritis, left knee (claimed as pain and instability), have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); Groves v. Peake, 524 F.3d 1306, 1309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for left knee arthritis. Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For certain chronic diseases, such as arthritis, the second and third elements of service connection can be established by showing a continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303, 3.309(a). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).

There is a presumption of service connection for a chronic disease such as arthritis, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote." See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc). In order to establish service connection for a claimed secondary disorder, there must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A July 1973 AOJ rating decision denied a claim of entitlement to service connection for left knee arthritis on the basis of no current disability. The Veteran was provided notice of this decision, and his appellate rights, by letter dated August 13, 1973. The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the date of notice of decision.  That claim, therefore, is final. 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

Evidence received since the final July 1973 decision includes a previously unconsidered diagnosis of left knee arthritis with lay description of continuity of symptomatology since service which cures the prior final denial. Thus, the criteria for reopening the claim have been met. 38 U.S.C.A. § 5108;38 C.F.R. § 3.156.

With respect to the merits, the Veteran contends that he has a current left knee disability which is related to his service-connected right knee disability. A January 2011 VA examiner diagnosed the Veteran's left knee with "bilateral tricompartmental osteoarthritis, left greater than right...changes are manifested by joint space narrowing, tibial spine hypertrophy and osteophyte formation." This diagnosis was confirmed in a December 2014 VA examination. Therefore, the Veteran has a currently diagnosed left knee condition, including arthritis, that constitutes a chronic disease as defined in 38 C.F.R. § 3.309(a).

Turning to the evidence, service treatment records demonstrate that the Veteran complained of knee pain and arthritis in both knees during service. Notably, there is no lay or medical evidence of a pre-existing left knee disability. As such, the presumption of soundness applies. 38 U.S.C.A. § 1111.

In August 1966, the Veteran claimed of "having dull ache when humidity (is high). L knee intermittently weak and almost gives way with quick turning. Sometimes clicking in L knee. Occasional aching in area of medial collateral lig of L knee, especially when driving. Hx of repeated trauma in sports." The diagnostic impression was (1) traumatic arthritis, mild and (2) weak left medial collateral ligament." See Service Treatment Record, dated August 17, 1966. An x-ray examination was interpreted as negative.

A September 1966 evaluation included continual complaint of occasional left knee give-way with examination significant only for mild crepitus on examination. The examiner diagnosed with early chondromalacia of both knees.

The Veteran reported arthritis or rheumatism on an October 1966 Report of Medical History with the examiner commenting "Arthritis - left knee - minimal."

In June 1973, the Veteran submitted a claim for disability. On VA examination in June 1973, the Veteran complained of "dull pain in knees, especially in right knee on sides of joint. Not constant, aggravated by damp weather and prolonged standing." The examiner noted "onset was 1966 when right knee gave way. Since then there has been intermittent ache in both sides of right knee...The left knee seldom bothers him, only mild transient aches." The examiner only diagnosed the right knee condition as "strain, ligaments, R knee, mild." An x-ray examination of both knees was interpreted as normal. No diagnosis of the left knee was addressed.

The Veteran's VA treatment records document a history of bilateral knee pain beginning in February 2001. See VA Treatment Records. In a February 2001 treatment note, the treating physician notes "oa (osteoarthritis) of both knees." 

In February 2001, the Veteran sought treatment for bilateral knee pain, and was diagnosed with osteoarthritis of both knees. The Board notes that this diagnosis predates the Veteran's surgery for left knee meniscectomy by approximately two years.  

In an October 2001 VA examination, the Veteran was also diagnosed with right knee ligament strain, which was later determined to be service-connected. This examination did not evaluate the Veteran's left knee. See VA Examination, dated October 8, 2001.

In November 2002, the Veteran sought treatment for left knee pain. He stated that he "twisted (it) 1 month ago" and was seen by "an outside doctor." In late 2002 or early 2003, the Veteran underwent a meniscectomy on his left knee. A meniscectomy is defined as "a procedure to remove some or all of a meniscus from the tibio-femoral joint of the knee using arthroscopic (keyhole) surgery. The procedure can be a complete meniscectomy where the meniscus and the meniscal rim is removed or partial where only a section of the meniscus is removed." See Dorland's Illustrated Medical Dictionary (31st ed. 2007). The claims file does not contain the surgical record, nor has the record been considered by any VA or private examiner.

In October 2003, the Veteran reported ongoing medical issues with his left knee. He also stated "he has not been exercising recently x 3 weeks, and he has arthroscopic exam of knee from outside doctor." During a VA examination the same month, the examiner diagnosed the Veteran with degenerative joint disease of the right knee with "no evidence of abnormal weight bearing signs." This examiner did not review the Veteran's medical records, or evaluate the left knee, except as related to the Veteran's gait. See VA Examination, dated October 22, 2003.

In May 2009, the Veteran sought treatment for progressive pain in the left knee. The treating physician noted osteoarthritis of the left medial knee. The treating physician also noted "tender left knee at the joint line both medial and lateral." See VA Treatment Record, dated May 14, 2009.

In January 2011, the Veteran's previous 2001 diagnosis of osteoarthritis was confirmed during a VA examination. The examiner found that the Veteran suffered from "bilateral tricompartmental osteoarthritis, left greater than right...changes are manifested by joint space narrowing, tibial spine hypertrophy and osteophyte formation. Changes are greater on the left than on the right."  See VA Examination, dated January 2011.

In a 2012 letter, the Veteran's physician, Dr. P., opines that the Veteran's current left knee condition is related to increased load-bearing due to his in-service right knee injury. However, Dr. P. does not address the Veteran's complaints of in-service knee pain and arthritis occurring at approximately the same time as the Veteran's service-connected right knee injury. In fact, Dr. P. does not provide a rationale which reconciles the Veteran's history of knee pain in service and his current condition. Rather, Dr. P. only focuses on the potential of the right knee condition affecting the left knee. The Board finds this statement inadequate to address the entirety of the etiology of the Veteran's left knee condition.

During an October 2013 VA examination, the Veteran was diagnosed with bilateral knee osteoarthritis with ligament instability. The Veteran was also diagnosed with functional loss of both knees with "weakened movement, pain on movement, swelling, deformity, and instability." Examiner noted that the "claimant reports 2002 left interior meniscectomy" but that there were no "residual signs or symptoms due to a meniscectomy." During the examination, the Veteran underwent an X-ray on the right knee which found osteoarthritis, but the left knee was not x-rayed. See VA Examination, dated October 23, 2013.

The Veteran underwent a VA examination in December 2014. The VA examiner determined that the Veteran's left knee disability was the result of the natural progression following a meniscectomy, and not related to the Veteran's right knee disability. The examiner compared diagnostic findings from August 2013 and October 2014 examinations. He found "tricompartment joint space narrowing, subchondral sclerosis and proliferative osteophyte formation are present, left greater than right." The examiner found that "it was less likely than not" that the Veteran's current left knee disability was caused by the right knee disability. See VA Examination, dated December 16, 2014.

The examiner did review the claims file "as far as possible as timed allowed due to scheduled time limit for exam." The examiner did address the Veteran's service treatment records and in service complaints of left knee pain and found "subjective medical documentation suggestive of arthritic complaint but imaging is negative for arthritis," and only "mild crepitance of bilateral patella." See VA Examination, dated December 16, 2014. However, the examiner did not consider alternatives to the requested opine of "left knee arthritis as secondary to right knee disability," and did not provide any medical rationale for eliminating the in-service and post-service complaints as a cause of the Veteran's current left knee disability.

In June 2017, the Veteran appeared before the undersigned and provided testimony regarding the in-service injuries to his right and left knee. Related to his left knee, the Veteran testified that he injured it during basic training. Specifically, the Veteran stated that his injury happened "in basic training at Fort Dix, when we were running the first time, we had to run with full gear, my left knee gave out on me and I didn't report it at the time. Even though I went down and my drill instructor was yelling at me, I didn't report it because I didn't want to get recycled, and that may have been the beginning of this issue." See Hearing Testimony, dated June 15, 2017. The Board finds this statement credible. It is also consistent with later in-service treatment records.

After careful review, the Board finds that the evidence supports a finding that the Veteran's service treatment records demonstrated clinical features of left knee arthritis with a subsequent diagnosis of arthritis after service which is not clearly attributable to an intercurrent cause.

In so finding, the Board notes that the most probative evidence of record is the Veteran's service treatment records, VA treatment records, and board testimony. It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The medical examination evidence, to include the VA examinations and the letter from Dr. P., does not include a review of the Veteran's in service complaints of left knee pain. In addition, the medical examinations do not discuss the symptomology present prior to the Veteran's meniscectomy. To that end, the medical evidence does not present a detailed and thorough medical history, nor does it draw conclusions based on specific applications of the Veteran's symptoms to that history. 

Therefore, the medical evidence is incomplete and is of little probative value as compared to the Veteran's testimony, documented in-service complaints of left knee arthritis and pain, and post-service symptomology. In this respect, a medical examiner in service found that the Veteran had clinical features of arthritis although x-ray examination was negative. Another examiner offered a diagnosis of early left knee chondromalacia while the separation examination found "Arthritis - left knee - minimal." While the Veteran did not have x-ray evidence of arthritis until many years after service, there is insufficient medical opinion explaining why the in-service diagnoses of arthritis on two separate occasions - based on clinical features rather than just x-ray findings - were incorrect or a misdiagnosis. There is clear evidence the Veteran reported recurrent symptomatology at service separation and immediately post-service. He was later confirmed to have a diagnosis of left knee arthritis. As the Veteran manifested features of arthritis in service, there is a presumption of service connection for a chronic disease such as arthritis, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. Here, it is clear that the Veteran was diagnosed with arthritis per x-ray examination prior to the meniscal injury. As such, there is no evidence of intercurrent cause. Thus, the claim is granted based upon application of 38 C.F.R. § 3.309(a) as interpreted by Groves. 



ORDER

The application to reopen a claim of entitlement to service connection for left knee arthritis is granted.

Entitlement to service connection for arthritis, left knee (claimed as pain and instability) is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


